The previous office action mailed on 02/25/2021 is withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 5, 12, and 17 - 18 is/are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US4657594(US’594).
Regarding claims 1-2, 5 and  12, US’594 discloses a composition  comprising (1) a filler selected from the group consisting of calcium carbonate and calcium sulfate, (2) a non-leveling agent,  (3) expanded perlite which has been treated with an amino-functional silicone compound to render said perlite water-insensitive and improving the joint compound to paper bond, said perlite being present in an amount of from about 3.5% to about 25% based on the dry weight of the composition,  (4) a thickener,  and (5) a binder ( table II and claim 5). Among the preferred binders is polyvinyl acetate. Other binders which may be utilized are polyvinyl alcohol, ethylenevinyl acetate co-polymer, vinylacrylic co-polymer, styrenebutadiene, other acrylic polymers, and starch (col. 3, lines 35-40). US’594 discloses that the preferred non-leveling agent is attapulgus clay. Other nonleveling agents are mixtures of amylopectin starch together with various modified clays in a ratio by weight of about 5:1(col. 3, lines 15-20). US’594 discloses that the thickeners are hydroxypropyl methylcellulose, methycellulose, 
US’594 discloses that DC-108 is used. DC-108 is an aminosiloxane emulsion. The silicone chain contains methoxy functionality and amino functionality (read on alkoxy-modified alkylsilicone resin that comprises aminoalkyl-substituted polydimethylsiloxane). The material is manufactured and marketed by Dow-Corning.  It is expected that the DC-108 contains the claimed (C2H6OSi)n considering the intended use 0f DC108. As for the coating properties, it has been held that "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In the alterative DC-108 containing the claimed (C2H6OSi)n, it has been held that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Furthermore US’594 discloses that Q2-7224 is used. It is trimethylsilylamodirethicone, and is manufactured and marketed by Dow-Corning.  It has the claimed aminoalkyl-substituted polydimethylsiloxane structure. US’594 discloses that silicone wetting agent should be used in an amount of from about 0.025% to 2.5% based on perlite, dry weight (col.9, lines 20-23). The wetting agent can be 
Furthermore, US’594 discloses that the perlite is treated with either a mixture of or a copolymer of an alkyl group-containing silane and an aminosilane, or with a copolymer of the two materials in the form of an amino-functional polysiloxane (col. 2, lines 54-57). The alkyl group-containing silanes utilized are methyltrimethoxysilane (col. 8, lines 31-32). The amino-functional polysiloxane can be Q2-2774.  It  is  within the  skill  of  the  ordinary  skill  in the  art  to  have  the  alkoxy and  alkylamino substituted  polydimethylsiloxane to  modify  the  perlite  since  US’594 discloses that the perlite is treated with either a mixture of or a copolymer of an alkyl group-containing silane and an aminosilane, or with a copolymer of the two materials in the form of an amino-functional polysiloxane (col. 2, lines 54-57).
The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical 
	Regarding claim 3, US’594 discloses that clays such as kaolinite may be used together with the primary fillers (col.3, lines 14-15). 
Regarding claims 4 and 17, US’594 discloses that a preferred non-leveling agent is attapulgus clay with a content of 0.5-7 wt% (table II  and  col. 3, lines 17-18).The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
	Regarding claim 18, the perlite is ground to a size finer than minus 200 mesh (col.4, lines 35-37).
Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4657594 (US’594), in view of US6649721 (US’721).
 Regarding claims 7 - 11, US’594 discloses that additional ingredients which may be utilized in joint compounds are preservatives, wetting agents, defoamers, and plasticizers (col. 3, lines 40-45; table 1). The silicone wetting agent should be used in an amount of from about 0.025% to 2.5% based on perlite, dry weight (col.9, lines 20-23). But it is silent about the additive used in claims 7-11.
 US’721 discloses antifoams and/or deaerators are based on oil-in-water emulsions which contain, in the hydrophobic oil phase such as fatty alcohol, one 
 Thus,  it  would  have  been  obvious  to  one  of  ordinary  skill  in the  art  prior  to  the  effective  filing  date  of  the  instant  application  to use  the  defoamer  set  forth  in the US’721,  motivated  by that  fact  that  US4686253 discloses that defoamer  is  used  and US’721 discloses  that  such defoamer has a long shelf life. 
US’721 discloses that all the  compositions produced in the examples were subjected to the conventional tests utilized for determining the properties of joint compounds to determine whether they are suitable for such commercial use. Thus, it  would  have  been  obvious  to  one  of  ordinary   skill  in art  to  obtain  the desired  additional ingredients’ amount  since  it  has  been  held  that  differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
s 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4657594 (US’594), in view of US2801241 (US’241).
Regarding claims 13 and 20, US’594 discloses a composition set forth above.  But  it  is  silent  about  starch  ether by  using  alkenes  oxide  such  ethylene  oxide as  applicant  set  forth  in  claims 13 and 20.
However,  US’241 discloses that starch ethers has been to reduce the cost of producing them to a level where they can compete with other starch products having less desirable properties for a particular application but being less costly in price(table 1; col. 1, lines 25-30; col. 2, lines 20-35).
Thus,  it  would  have  been  obvious  to  one  of  ordinary  skill  in the  art  prior  to  the  effective  filing  date  of  the  instant  application  to use  the  starch  ether  set  forth  in the  US’241,  motivated  by that  fact  that  US’594  discloses  that  starch  is  used  and  US’241 discloses that  starch ethers has been to reduce the cost of producing them to a level where they can compete with other starch products having less desirable properties for a particular application but being less costly in price(table 1; col. 1, lines 25-30; col.2, lines 20-35).
Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive. 
The applicant argues that the amphiphilic perlite coating of the present invention application comprises a single coating component – an alkoxy-modified alkylsilicone resin that comprises aminoalkyl-substituted polydimethylsiloxane. 

1) DC-108 is an aminosiloxane emulsion. The silicone chain contains methoxy functionality and amino functionality is  read  on  the  claimed “the amphiphilic coating comprising an alkoxy-modified alkylsilicone resin that comprises an aminoalkyl-substituted polydimethylsiloxane, and wherein the polydimethylsiloxane has the formula (C2H60Si)n, wherein n is from 30 to 300”. In the alterative DC-108 containing the claimed (C2H6OSi)n, it has been held that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
2) The  mixture  of  the  Q2-7724 and  SILWETL-77 is  read  on the  “amphiphilic coating comprising an alkoxy-modified alkylsilicone resin that comprises an aminoalkyl-substituted polydimethylsiloxane, and wherein the polydimethylsiloxane has the formula (C2H60Si)n, wherein n is from 30 to 300”.

The Examiner respectfully submits that US’594 discloses that the perlite is treated with either a mixture of or a copolymer of an alkyl group-containing silane and an aminosilane, or with a copolymer of the two materials in the form of an amino-functional polysiloxane (col. 2, lines 54-57). The alkyl group-containing silanes utilized are methyltrimethoxysilane (col. 8, lines 31-32). The amino-functional polysiloxane can be Q2-2774.  It  is  within the  skill  of  the  ordinary  skill  in the  art  to  have  the  alkoxy and  alkylamino substituted  polydimethylsiloxane to  modify  the  perlite  since  US’594 discloses that the perlite is treated with either a mixture of or a copolymer of an alkyl group-containing silane and an aminosilane, or with a copolymer of the two materials in the form of an amino-functional polysiloxane (col. 2, lines 54-57).
The applicant argues that because of the presence of the claimed coating, a wetting agent is not required. The  Examiner respectfully  submit  that  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the  advantage  or/and  the  wetting  agent) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The  applicant  argues  the  unexpected  result  of  the  instant  application .  The  Examiner  respectfully  submits  that   the  applicant  must  compare  the  instant  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731